Citation Nr: 1540364	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  12-27 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected right-sided cervical spine spondylosis, status post anterior cervical decompression and fusion.

2.  Entitlement to a rating in excess of 10 percent for service-connected lumbar strain.


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to June 1974, December 1977 to December 1980 and from September 1981 to September 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at an August 2015 Board video conference hearing; a transcript is of record (hearing transcript).

This appeal is now being processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

At his August 2015 hearing, the Veteran's attorney indicated that the Veteran wished to withdraw a claim concerning entitlement to an increased rating for right ear hearing loss.  The Board observes that this issue was included as part of a September 2012 Statement of the Case (SOC).  Later, as part of a VA Form 9, dated in October 2012, the Veteran's attorney limited his appeal to the two issues cited on the title page of this decision.  As such, the issue of entitlement to an increased rating for right ear hearing are not before the Board for appellate consideration.  




The attorney in August 2015 also noted that a claim for separate ratings had been submitted to VA in October 2012 for cervical spine radiculopathy.  See page four of hearing transcript.  Review of the October 2012 VA Form 9 shows that the attorney had essentially raised claims seeking separate ratings for both the cervical spine and lumbar spine segments.  This has not yet been addressed by the RO.  

The issue of entitlement to separate ratings for neurological symptomatology associated with the service-connected low back and cervical spine disabilities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that remand for further evidentiary development is necessary with respect to the issues on appeal.

In the course of the August 2015 hearing, the Veteran's attorney argued that the most recently-dated VA examination report of record, concerning the Veteran's back, was inadequate.  In August 2015, it was also essentially asserted that the Veteran's low back and neck service-connected disabilities had worsened since he was last examined (in 2012) as he now claimed to suffer from radiculopathy from both spine segments.  He also pointed out that he had undergone surgery for his back in 2014 and not been examined by VA since then.  As noted, the record shows that the Veteran was most recently provided a VA examination concerning the service-connected disorders now perfected for appeal in September 2012.  This is about three years ago.  The Board also notes that a thorough and contemporaneous medical examination should take into account the records of prior medical treatment so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); see also 38 C.F.R. § 3.326 (2015); VAOPGCPREC 20-95 (July 14, 1995) (a VA examiner must review a claimant's prior medical records when such a review is necessary to ensure a fully informed examination or to provide an adequate basis for the examiner's findings and conclusions).

When a veteran alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the veteran was entitled to a new examination after a two year period between the last VA examination and the veteran's contention that the pertinent disability had increased in severity); VAOPGCPREC 11-95, para. 11 (Apr. 7, 1995) (where a claimant affirmatively asserts to the Board that a further increase in disability has occurred subsequent to the prior examination and decision, an additional examination may be required).  

In light of the factors noted above, to include the occurrence of back surgery in 2014, as well as in contemplating that the Veteran has recently complained of both orthopedic and neurologic-based lumbar and cervical spine symptoms, the Board concludes that, in this case, another VA examination -- in which the Veteran is to be examined both orthopedically and neurologically -- is needed to render a decision on the claim.  38 C.F.R. § 3.159(c)(4).  Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). Hence, in readjudicating these claims the AOJ must consider the Hart decision.

As reported above, in August 2015 the Veteran gave a history of undergoing back surgery in 2014 at a private hospital.  He testified that this surgery took place at Tift Regional Medical Center in Tifton, Georgia in 2014.  While an undated VA Form 21-4142a is of record, authorizing VA to obtain records from this facility dated from May 15 to May 16, 2014, the only record which seems to have been obtained is a document entitled "Patient Discharge Instructions."  It only included a list of medications the Veteran was to start on May 16, 2014.  As concerning the private records, remand is necessary to seek to obtain these private medical treatment records as they may contain information relevant to the matters at hand.  This is more significant as this surgery is noted to have come after the Veteran's most recent VA examination in 2012.  VA has a duty to assist the Veteran in obtaining such records.  38 C.F.R. § 3.159(c) (2015).

Review of the claims file reveals that additional evidence was received subsequent to the issuance of the SOC in September 2012.  This pertinent evidence includes VA outpatient records dated in 2014 showing complaints of worsening lumbar spine pain, right-sided numbness and tingling, and findings of chronic pain syndrome affecting the Veteran's lumbar spine and neck.  When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the SOC or a supplemental SOC (SSOC), it must prepare an SSOC reviewing that evidence.  38 C.F.R. § 19.31(b)(1) (2015).  Further, when evidence is received prior to the transfer of a case to the Board, a SSOC must be furnished to the Veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a) (2015).  As the case is being remanded, this evidence will be considered in a SSOC.

The Board also notes that the Veteran testified in August 2015 that he was in receipt of Social Security Administration (SSA) disability benefits.  A November 2010 SSA decision shows that the Veteran was found to be disabled since June 2008.  The decision listed several severe impairments suffered by the Veteran, to include cervical disc disease, status post anterior cervical fusion and decompression, and lumbar spine degenerative disc disease.  

If a claimant has submitted an application for SSA benefits, SSA may have developed or received relevant records, regardless of whether such claim is still pending or whether a claimant was denied SSA benefits.  This is evident to here be the case, based on a reading of the November 2010 2008 SSA decision.  Therefore, regardless of the status or ultimate determination of the application, VA's duty to obtain any relevant records obtained or developed in conjunction with a SSA claim remains unaffected.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) ("As long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.")  The Board also notes that VA must obtain SSA decisions and records which may have a bearing on a Veteran's claim.  Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  In this regard, the Board notes that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  As such, pursuant to this remand, and in an effort to develop additional evidence concerning the claims now before the Board on appeal, an effort should be made to obtain the medical records utilized by SSA in its disability determination of the Veteran. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain copies of all records, including surgical, pertaining to treatment afforded the Veteran at Tift Regional Medical Center in Tifton, Georgia.  Records from 2014 are to be particularly sought.  To assist in acquiring these private medical records the Veteran should be provided a copy of VA Form 21-4142 (Authorization and Consent to Release Information).  Efforts to obtain the federal government records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(1).  If the records are unavailable, the Veteran should be advised of such unavailability, and the electronic claims file must be properly documented as to the unavailability of these records.

2.  The AOJ should contact SSA and request all documents pertaining to any award or denial of disability benefits from the SSA, and specifically request a copies of the medical records upon which the SSA based its November 2010 decision.

3.  The AOJ should schedule the Veteran for VA orthopedic and neurological examination to determine the current severity of his service-connected lumbar and cervical spine disabilities.  The electronic claim file must be made available to the examiner, and the examiner should review the file prior to the examination.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any lumbar and cervical spine disabilities.  All appropriate tests and studies, including neurological studies and range of motion studies reported in degrees, must be accomplished.  All findings should be made available to the physician prior to the completion of his or her report, and all clinical findings should be reported in detail.

The orthopedic examination should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected lumbar and cervical spine disabilities.  If pain on motion is observed, the examiner should indicate the point at which pain begins.

The neurological examination should attempt to specify the Veteran's upper and lower extremity symptoms which are attributable to his lumbar and cervical spine disabilities, as well as identify any additional neurological manifestations. 

In addition, after considering the Veteran's documented medical history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences - due to both his lumbar and cervical spine disabilities -- likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

Concerning the Veteran's lumbar and cervical spine disabilities, the examiner must answer the following questions:

A.  Is there favorable or unfavorable thoracolumbar ankylosis?  If so, which and to what degree?

B.  Is there favorable or unfavorable cervical spine ankylosis?  If so, which and to what degree?

C.  What is the exact measurement for forward flexion of the Veteran's lumbar and cervical spine segments?  Does the Veteran's age, body habitus, neurologic disease, or other factors unrelated to disease or injury of the spine, in any way render the above provided range of motion value normal, even though it does not conform to the normal range of motion values set forth in Note (2) of 38 C.F.R. § 4.71a.  If so, a full supporting rationale for such a conclusion must be furnished. 


D.  Does the Veteran's lumbar and/or cervical spine exhibit weakened movement, excess fatigability, or incoordination?  If feasible, these determinations should be expressed in terms of additional lost range of motion or favorable or unfavorable ankylosis due to any excess fatigability, weakened movement or incoordination. 

E.  During the prior twelve months has the Veteran experienced incapacitating episodes (i.e., a period of acute signs and symptoms which require bed rest prescribed by a physician and treatment by a physician) involving his lumbar and/or cervical spine disorders?  If so, what is the total duration of these episodes?

F.  What, if any, radiculopathy is present, and to what degree of severity?

4.  The Veteran is hereby notified that it is his responsibility to report for the above-ordered VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

In the event that the Veteran does not report for any ordered examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address prior to the date of the examination.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

5.  The AOJ should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action should be taken.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
6.  If, while in remand status, additional evidence or information received triggers a need for further development or assistance, such as providing the Veteran with updated notice of what evidence has been received and not received by VA as well as who has the duty to request evidence, then such development must be undertaken by VA.  38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. § 3.159.

7.  Thereafter, and following any other indicated development, the AOJ should readjudicate the appealed issues.  The AOJ must consider whether different ratings may be warranted for different time periods in light of the decision in Hart.  If the appeal is denied in any respect, the Veteran and his attorney should be provided a Supplemental SOC (SSOC) in accordance with 38 U.S.C.A. § 7105 which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

                                                                                        (Continued on next page)




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






